PER CURIAM:
On or about April 16, 1991, an evening rain and wind storm passed through the Dunbar, Kanawha County, area. The claimant had parked his 1979 Ford LTD on 28th Street adjoining the respondent’s surplus property and storage facility. The storm with wind gusts in excess of 70 miles per hour lifted the claimant’s vehicle and caused the damage to the vehicle. The claimant seeks damages in the amount of $1,131.87 for repairs. Debris from the roof dented the left front fender, broke the driver’s side window and front windshield, and dented and cut the driver’s side roof of his vehicle.
The facts appear uncontroverted by the respondent. The issue before the Court is whether the respondent is liable for the damage occasioned by the storm.
The claimant and the respondent have both indicated that the storm was unusual and intense. A witness for the claimant, Barry Clark, testified that the storm was the worst that he had ever seen in the area. He stated, “It was the biggie, as they call it. It’s the one I.think that took the roof off of the Ramada Inn. ”
Kenneth Frye, manager of respondent’s facility testified that the roof on the surplus property building had recently been repainted and was in good repair.
After careful consideration of the record in this case, the Court has determined that no action or inaction on the part of the respondent was the proximate cause of the damages suffered by the claimant. Rather, it appears the damage occurred during a period of unusually turbulent wind and rain. While the Court is sympathetic with the claimant’s plight, the claimant
has not established any negligence on the part of the respondent. Therefore, court must deny this claim.
Claim disallowed.